                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


ANGELA SMITH,                               2:18-CV-10162-TGB

                Plaintiff,

                                                 ORDER
     vs.
                                      (1)   GRANTING DEFENDANT
PENNSYLVANIA HIGHER                         UNITED STATES
EDUCATION ASSISTANCE                        DEPARTMENT OF
AGENCY and                                  EDUCATION’S MOTION
                                            FOR SUMMARY
UNITED STATES                               JUDGMENT, AND
DEPARTMENT OF
EDUCATION,                            (2)   GRANTING IN PART
                                            AND DENYING IN PART
                Defendants.                 DEFENDANT
                                            PENNSYLVANIA
                                            HIGHER EDUCATION
                                            ASSISTANCE AGENCY’S
                                            MOTION FOR SUMMARY
                                            JUDGMENT



     Plaintiff Angela Smith was the victim of identity theft in January

2014 when someone used her name, social security number, and date of

birth to obtain four educational loans to attend Indiana Institute of

Technology. Defendant Pennsylvania Higher Education Assistance

Agency, d/b/a FedLoan (“Defendant FedLoan”) serviced the loans until
                                  1
November 2016, when they were transferred to Defendant United States

Department of Education (“Defendant USDOE”) for servicing.

     On January 15, 2018, Plaintiff filed this lawsuit against Defendants

for violating the Fair Credit Reporting Act (“FCRA”) and the Michigan

Regulation of Collection Practices Act (“MRCPA”) based on the

Defendants’ conduct surrounding Plaintiff’s dispute of the debts.

Defendants have each moved for summary judgment on separate

grounds. Defendant USDOE argues that it is immune from suit pursuant

to the doctrine of sovereign immunity. Defendant USDOE’s Motion for

Summary Judgment, ECF No. 71. Defendant FedLoan argues that

Plaintiff cannot recover because she has not sustained any damages or,

alternatively, that its investigation of Plaintiff’s dispute was reasonable

as a matter of law. Defendant FedLoan’s Motion for Summary Judgment,

ECF No. 72.

     For the reasons below, Defendant United States Department of

Education’s Motion for Summary Judgment (ECF No. 71) will be

GRANTED. Defendant FedLoan’s Motion for Summary Judgment (ECF

No. 72) will be GRANTED in part and DENIED in part.




                                    2
    I.   Facts1

         In March 2015, Plaintiff received a letter in the mail from

Defendant Fedloan that listed student loan debts that Plaintiff did not

recognize. Plaintiff’s Response to Defendant FedLoan’s Motion for

Summary Judgment, ECF No. 81 PageID.2333. Plaintiff has never had

any student loans. Id. Plaintiff obtained a copy of her credit report and

contacted Defendant FedLoan via telephone to tell them that the debts

did not belong to her. Plaintiff’s Deposition, ECF No. 72-6 PageID.1484.

After that call, on FedLoan’s advice, Plaintiff filed a police report for

identity theft. Id. FedLoan then sent Plaintiff a packet of documents to

fill out to support her claim of identity theft and requesting a copy of the

police report she filed, noting that “[f]ailure to enclose a copy of the police

report will result in us taking no further action on your claim of identity

theft.” Fraud Packet, ECF No. 72-8. FedLoan sent an identical set of

documents to Plaintiff again in August 2015. Plaintiff’s Deposition, ECF




1 Because Defendant USDOE’s Motion for Summary Judgment is founded on the
argument that Congress did not waive sovereign immunity in the FCRA, the Court
has omitted facts about USDOE’s investigation of Plaintiff’s disputes. The focus must
rather be on the communications between Plaintiff and FedLoan, and the Court will
reference communications between Plaintiff and USDOE only where those
communications could arguably bear on the reasonableness of FedLoan’s
investigation.
                                         3
No. 72-6 PageID.1485. Plaintiff did not return either fraud packet and

she did not send a copy of the police report to Defendant FedLoan. Id.

     Plaintiff did, however, continue to dispute that the debts listed on

her credit report in fact belonged to her. She sent two letters to Defendant

FedLoan on May 12, 2017 and August 22, 2017 stating: “I do not have an

account with you. I have never had an account with you . . . These are not

my accounts.” ECF No. 72-11 PageID.1607; PageID.1534. On the same

dates, Plaintiff also sent dispute letters to Defendant USDOE with

similar information, stating “I did not sign, apply [for] or authorize [] this

loan,” Id. at PageID.1600, and “I did not borrow any money to attend

school nor do I know who did . . . nor do I have any idea what dates they

allegedly attended . . . I did not borrow anything from you and I did not

sign anything authorizing these debts.” Id. at PageID.1604. In her second

letter to Defendant USDOE, Plaintiff specifically states that she is not

alleging that the loans were fraudulently obtained. Id. In this letter, she

also states that she did not file a police report alleging fraud, although a

police report from March 2015 is in the record. Id. On June 12, 2015,

Defendant FedLoan informed Plaintiff in writing that it had verified that

the debts listed did belong to her.


                                      4
     During this time, Plaintiff also sent lengthy dispute letters to

various credit reporting agencies, which she included in her direct

correspondence with both Defendants. These letters to the credit

reporting agencies are dated April 1, 2016, December 3, 2016, February

25, 2017, May 12, 2017, and August 22, 2017. Correspondence, ECF No.

72-11 PageID.1535–1607. In her letters to the credit reporting agencies,

Plaintiff disputed numerous aspects of the information listed on her

credit report, including her address, date of birth, and educational

history, and always stating that the four FedLoan debts on her credit

report did not belong to her. Id.

     In response to Plaintiff’s dispute letters sent directly to the credit

reporting agencies, each agency generated an electronic report of the

dispute called an Automated Consumer Dispute Verification (“ACDV”).

Leslie Harris’ Deposition, ECF No. 72-4 PageID.1195–96. Each ACDV

was forwarded to Defendant FedLoan. Id. None of the ACDVs used the

dispute code for an allegation of identity theft or fraud. Instead, the

ACDVs in the record use dispute codes 001—“loan not his/hers” or 002—

“belongs to another individual with the same or similar name.” ACDVs,

ECF No. 72-13. Defendant FedLoan “reviewed the underlying loan


                                    5
document and confirmed that it contained Plaintiff’s correct date of birth,

name and social security number” when it received the ACDVs.

FedLoan’s Motion for Summary Judgment, ECF No. 72 PageID.879–80

(citing Leslie Harris’ Deposition, ECF No. 72-4 PageID.1306; ACDVs,

ECF No. 72-13 response code section). Because the underlying loan

document did contain Plaintiff’s correct information, Defendant FedLoan

concluded that Plaintiff’s dispute was unfounded and continued to report

the disputed debts. Id. FedLoan performed the same investigation in

response to each of Plaintiff’s disputes. ECF No. 72 PageID.888. In May

2018, Defendant USDOE informed Defendant FedLoan that the debts

were fraudulently obtained. Plaintiff’s Declaration, ECF No. 81-2

PageID.2360. Based on that information, Defendant FedLoan requested

that the credit reporting agencies delete the debt from Plaintiff’s credit

report. Id.

      Defendant FedLoan communicated with Plaintiff several times

regarding the fraudulent loans and Plaintiff’s purported obligation to pay

them. On March 12, 2015, Defendant sent Plaintiff two letters, one

notifying her that her payments were “past due,” ECF No. 81-6

PageID.2525, and one stating that “[FedLoan] may negatively credit


                                    6
report you,” ECF No. 81-7 PageID.2529. Defendant sent similar letters

on June 26, 2015 and August 11, 2015. ECF No. 81-8–81-9. On July 11,

2016, Defendant sent Plaintiff a letter stating that Plaintiff had ignored

Defendant’s “repeated attempts to resolve the delinquency” and as a

result “must now pay the loans IN FULL.” ECF No. 81-11 PageID.2545.

On August 12, 2016, Defendant sent Plaintiff a final letter stating that

her loans had defaulted. This letter states:

           Your failure to pay your federal student loans is a
           severe violation of the terms and conditions of your
           federal student loan agreement. Defaulted federal
           student loans are not released or forgiven. The
           U.S. Government pursues defaulted borrowers
           until the owed amounts are collected.

           Consequences of default include ineligibility for
           federal student financial aid. In addition, you
           account may soon be sent to the U.S. Department
           of Education’s Default Resolution Group for
           additional collection activities, which may include:

               Wage garnishment.
               Offset your federal student loan debt against
                your federal tax return.
               Possible legal action by the United States
                Department of Justice.
               Assessment of collection costs and fees.
               Credit bureaus will be notified, and your
                credit rating may suffer.

           Please contact our experienced loan counselors
           immediately to take the appropriate action. We
                                    7
           may still be able to offer assistance before the
           negative consequences described above take effect.

ECF No. 81-12 PageID.2546.

     Plaintiff testified that she had a mortgage on her home in

Wyandotte during the time that the fraudulent debts were listed on her

credit report—from 2015 to 2018. Plaintiff’s Deposition, ECF No. 72-6

PageID.1483. During that time, her mortgage servicer did not raise any

concerns to her about her credit. Id. In fall 2015, Plaintiff obtained a car

lease without incident. Id. at PageID.1483–84. She sold her home in

October 2018 and obtained a mortgage to purchase a different home, also

without incident. Id. Around the same time, she obtained another car

lease. Id. Although the fraudulent loans did appear on her credit report

at the time she obtained the 2015 car lease, the information was not yet

derogatory—the debts were not past due at that time. Response, ECF No.

81 PageID.2337. She did not apply for any credit while the debts were

reported as past due. Plaintiff’s Declaration, ECF No. 81-2 PageID.2362.

And during the entire time-period when the fraudulent debts were

reported on her credit report, she avoided applying for new lines of credit

unless it was absolutely necessary because she feared rejection.

Plaintiff’s Deposition, ECF No.72-6 at PageID.1488.
                                     8
      Plaintiff states in her declaration that the “experience of dealing

with” FedLoan’s alleged violation of the FCRA was “extraordinarily

distressing.” Plaintiff’s Declaration, ECF No. 81-2 PageID.2362. She

experienced headaches, stress, crying, anguish, and disruption of her

normal activities. Id. However, Plaintiff did not seek medical attention

for these symptoms. Plaintiff’s Deposition, ECF No. 72-6 PageID.1488.

In addition, she spent time and energy attempting to rectify the reporting

error that she would “have otherwise spent on other pursuits.” Plaintiff’s

Declaration, ECF No. 81-2 PageID.2362.

II.   Standard

      “Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with any

affidavits, show that there is no genuine issue as to any material fact

such that the movant is entitled to a judgment as a matter of law.”

Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);

see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the

outcome of the case under the governing law. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986).




                                      9
         On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence, in the

light most favorable to the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted);

Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).

         As the moving party, Defendants have the initial burden to show

that there is an absence of evidence to support Plaintiff’s case. Selby v.

Caruso, 734 F.3d 554 (6th Cir. 2013); see also Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). Once the moving party has met its burden, the non-

moving party “may not rest upon its mere allegations or denials of the

adverse party’s pleadings, but rather must set forth specific facts showing

that there is a genuine issue for trial.” Ellington v. City of E. Cleveland,

689 F.3d 549, 552.

III.     Analysis

       a. Defendant USDOE is immune from suit under the FCRA.

         The federal government is immune from suit at common law. Santa

Clara Pueblo v. Martinez, 436 U.S. 49, 58 (1978). As a federal agency, the

Department of Education has the same presumption of immunity from

suit. See, e.g., United States Department of Energy v. Ohio, 503 U.S. 607


                                    10
(1992) (finding sovereign immunity in favor of the agency). Citizens,

through their elected representatives assembled in Congress, can waive

sovereign immunity in specific statutes if the waiver is “unequivocally

expressed in statutory text.” Federal Aviation Administration v. Cooper,

566 U.S. 284, 290 (2012) (citing cases). In order to be effective, the scope

of Congress’ waiver must “be clearly discernable from the statutory text

in light of traditional interpretive tools. If it is not, then we take the

interpretation most favorable to the Government.” Id. at 291.

     Plaintiff charges that Defendant USDOE violated 15 U.S.C.

§ 1681s-2(b), which sets forth the duties of any person who furnishes

credit information. Sections 1681n and 1681o impose liability upon any

“person” for willful and negligent violations of the statute. The statute

defines “person” as “any individual, partnership, corporation, trust,

estate, cooperative, association, government or governmental subdivision

or agency, or other entity.” 15 U.S.C. § 1681a(b) (emphasis added). Yet

Defendant argues that this does not amount to an unequivocal waiver of

sovereign immunity. As discussed below, the federal Circuit Courts of

Appeal are split on the question of whether this language operates as an

unequivocal waiver of sovereign immunity, and there is no governing


                                    11
precedent from the Sixth Circuit. After reviewing the relevant law, the

Court finds Defendant’s position the most persuasive: the statute does

not clearly and unequivocally waive sovereign immunity using the kind

of language that is commonly recognized as sufficient.

     The earliest circuit decision on the issue is Bormes v. United States,

759 F.3d 793 (7th Cir. 2014), which finds the statutory language

sufficient to waive sovereign immunity. In Bormes, the Seventh Circuit

used the Government’s admission that it is subject to the FCRA’s

substantive requirements to hold that the Government is likewise subject

to the penalty and enforcement provisions. And the court of appeals also

relied on a plain reading of the definition of “person” alongside the

penalties subsections to conclude that Congress had waived sovereign

immunity. But the Bormes decision fails to engage in a detailed

discussion of several applicable legal doctrines that subsequent appellate

decisions have found important.

     In Robinson v. United States, a case virtually identical to the one

currently before this Court, the Fourth Circuit reached a conclusion

opposite to that of Bormes. See 917 F.3d 799 (4th Cir. 2019). Robinson is

based on three premises: (1) the term “person” is not normally read to


                                   12
include the sovereign; (2) the language found in other federal statutes

waiving sovereign immunity is much clearer and more explicit than that

which is used in the FCRA; and (3) a reading of the enforcement

provisions as a whole that waived sovereign immunity would lead to

absurd results, such as allowing criminal prosecution of the federal

government. The Robinson court’s reasoning is convincing.

     In brief, Robinson relies first on a long line of cases that affirm that

the word “person” ordinarily does not mean the sovereign. E.g. Vt. Agency

of Nat. Res. v. U.S. ex rel Stevens, 529 U.S. 765, 780 (2000). Although the

definition of “person” in the FCRA does include the federal government,

and it cannot be denied that the government is bound to follow the

FCRA’s requirements, the question still is whether the sovereign may be

sued for failing that obligation. Robinson also provides legal support for

the argument that this observation is not dispositive. 917 F.3d at 802–03

(“In settling on a fair reading of a statute, it is not unusual to consider

the ordinary meaning of a defined term, particularly when there is

dissonance between that ordinary meaning and the reach of the

definition.” (quoting Bond v. United States, 572 U.S. 844, 861 (2014))).




                                    13
     Second, statutes that courts have recognized as unequivocally

waiving sovereign immunity, such as the Federal Tort Claims Act, do so

much more explicitly than the FCRA. For example, the FTCA states,

“The United States [is] liable . . . in the same manner and to the same

extent as a private individual under like circumstances, but [not] liable

for interest prior to judgment or for punitive damages.” 28 U.S.C.

§ 1346(b). This suggests that the FCRA’s more subtle language is not an

unequivocal waiver. Robinson, 917 F.3d at 803; see also Daniel v. Nat’l

Park Serv., 891 F.3d 762, 772 (9th Cir. 2018) (finding that the FCRA did

not waive sovereign immunity for monetary liability).

     And finally, reading the FCRA to permit enforcement against the

United States would lead to absurd results, such as criminal prosecution

of the sovereign under 15 U.S.C. § 1681q. Plaintiff admits that such a

result would be absurd, but argues that the Court should interpret the

statute piecemeal, holding for today that only certain private

enforcement actions may proceed against the Government, while leaving

for another day the question of whether a criminal action could be

brought against the federal government. Response, ECF No. 80

PageID.2255, 2259. But courts “must interpret statutes as a whole,


                                   14
giving effect to each word and making every effort not to interpret a

provision in a manner that renders other provisions of the same statute

inconsistent, meaningless or superfluous.” Keeley v. Whitaker, 910 F.3d

878, 884 (6th Cir. 2018) (quoting Menuskin v. Williams, 145 F.3d 755,

768 (6th Cir. 1998)). An interpretation permitting one type of

enforcement action but prohibiting another would be an inconsistent

interpretation of the statute.

     Importantly, the same logic does not compel the Court to interpret

the word “person” to exclude the Government in the substantive portions

of the FCRA. “Congress is free to waive the Federal Government’s

sovereign immunity against liability without waiving its immunity from

monetary damages awards.” Lane v. Pena, 518 U.S. 187, 196 (1996)

(finding that Congress waived sovereign immunity for suits seeking

equitable relief under the Rehabilitation Act of 1973, but not for suits

seeking monetary damages). The Government’s position in the instant

case is consistent with Lane.

       For the reasons above, the Court finds that Congress did not

waive sovereign immunity in the penalties portion of the FCRA.

Therefore, the Department of Education is immune from suit for


                                  15
damages. Plaintiff withdrew her claims against Defendant USDOE for

liability under the Michigan Regulated Collection Practices Act (MRCPA)

in her Response, ECF No. 80 PageID.2260, so no claims against this

Defendant remain.

  b. Plaintiff has presented facts from which a reasonable jury could
     infer compensable emotional distress.

     Defendant FedLoan argues that Plaintiff cannot maintain an action

for negligent violation of the FCRA where she has not shown that she

suffered any actual damages, citing 15 U.S.C. § 1681o (providing the

remedy of “actual damages sustained by the consumer” for negligent

violations of the FCRA). This is an accurate statement of the law. But

Plaintiff has provided facts from with a reasonable jury could find that

she suffered actual damages.

     Plaintiff alleges that she suffered severe emotional distress during

the three years that the fraudulent loans were erroneously reported on

her credit report. Plaintiff’s Declaration, ECF No. 81-2 PageID.2362.

Although she did not seek medical attention for the symptoms of her

distress, a plaintiff is not required to provide medical evidence to recover

for emotional distress. See Smith v. LexisNexis Screening Solutions, Inc.,

837 F.3d 604, 611 (6th Cir. 2016) (finding the record of emotional distress
                                    16
sufficient to support the jury’s verdict awarding damages where the

plaintiff and his wife testified about Plaintiff’s emotional distress with

more than “mere conclusory statements”).

     Relying upon a Second Circuit case, Casella v. Equifax Credit

Information Services, 56 F.3d 469 (2d Cir. 1995), Defendant argues that

Plaintiff cannot recover for emotional distress where she failed to show

that “any potential creditor or other person in [her] community learned

of any harmful information from [Defendant].” Casella, 56 F.3d at 475.

But Plaintiff applied for an auto lease in fall 2015, after the fraudulent

loans had appeared on her credit report for at least six months. Therefore,

Plaintiff has shown that at least one potential creditor saw the debts

reported on Plaintiff’s credit report. Plaintiff’s Deposition, ECF No. 72-6

PageID.1483–1484. Plaintiff notes in her response that she obtained this

auto lease before the debts were “negative[ly] reporting,” which did not

occur until February 2016. ECF No. 81 PageID.2342. But neither party

has specifically argued that pre-delinquency reporting is not “harmful

information,” using the wording of the Casella rule.

     Although the debts did not prevent Plaintiff from obtaining credit,

denial of credit is not a prerequisite to recovery for emotional distress.


                                    17
Guimond v. Trans Union Credit Info. Co., 45 F.3d 13929, 1333 (9th Cir.

1995); cf. Casella, 56 F.3d at 475 (denying Plaintiff recovery because no

person learned of the harmful information, not because Plaintiff was

never denied credit due to the harmful information).2

      Drawing all inferences in Plaintiff’s favor, she has provided facts

sufficient to allow a reasonable jury to conclude that she has incurred

actual damages.

    c. Plaintiff has presented facts from which a jury could find that
       Defendant’s investigation of her dispute was negligently or
       recklessly unreasonable.

      Plaintiff has alleged that Defendant FedLoan violated 15 U.S.C.

§ 1681s-2(b), which reads in part:

             (1) After receiving notice . . . of a dispute with
             regard to the completeness or accuracy of any
             information provided by a person to a consumer
             reporting agency, the person shall—



2 During oral argument on this Motion, counsel directed the Court to Thompson v.
Equifax, No. 2:18-cv-12495, ECF No. 40 PageID.357 (E.D. Mich. May 9, 2019). In this
Order, this Court granted a motion to compel discovery of the plaintiff’s credit score
over the last three years. The Order held that such information was discoverable
because it was relevant to the plaintiff’s injury. In dicta, the Court opined that the
information could be relevant “to the extent that” Plaintiff’s injury must be tied to
the effect that the errant debt reporting had on her credit score. The Court’s previous
Order did not—and did not need to—determine whether a claim for emotional
distress was cognizable without evidence that Plaintiff’s credit score was harmed.
Instead, the Court found only that such information would be relevant to the question
of injury.
                                          18
           (A) conduct an investigation with respect to the
           disputed information;

           (B) review all relevant information provided by the
           consumer reporting agency pursuant to section
           1681i(a)(2) of this title;

           (C) report the results of the investigation to the
           consumer reporting agency;

                                   ***

In order to comply with the investigation requirement of the FCRA, a

furnisher of credit information must conduct a reasonable investigation.

Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 616 (6th Cir. 2012). “[H]ow

thorough an investigation must be to be ‘reasonable’ turns on what

relevant information was provided to a furnisher by the CRA giving

notice of a dispute.” Id. at 617. If a furnisher of information’s

investigation is negligently unreasonable, as noted in the subsection

above, the consumer may recover actual damages pursuant to 15 U.S.C.

§ 1681o. If the investigation is willfully unreasonable, a consumer may

recover statutory damages pursuant to 15 U.S.C. § 1681n. And “where

willfulness is a statutory condition of civil liability, we have generally

taken it to cover not only knowing violations of a statute, but reckless

ones as well.” Safeco Ins. Co. of Am. v. Burr, 551, U.S. 47, 51 (2007). How


                                    19
thorough an inquiry must be to be “‘reasonable’ turns on what relevant

information was provided to a furnisher by the CRA giving notice of a

dispute.” Boggio, 696 F.3d at 617.

     Reasonableness of an investigation is generally a question for the

jury to decide. Guimond, 45 F.3d at 1333, accord Ricketson v. Experian

Info. Solutions, 266 F. Supp. 1083, 1093 (W.D. Mich. 2017). This is the

case unless the evidence “is so one-sided that one party must prevail as

a matter of law.” Boggio, 696 F.3d at 614.

     Defendant argues that Plaintiff’s statements that she was not

claiming that the loans were fraudulently obtained rendered Defendant’s

investigation of her disputes reasonable as a matter of law. This

argument is unavailing.

     Defendant FedLoan received lengthy correspondence from Plaintiff

detailing her claims that the accounts listed did not belong to her. In this

case, some of the CRAs forwarded Plaintiff’s correspondence to

Defendant FedLoan along with the ACDVs, as Defendant stated during

oral argument, and Plaintiff copied Defendant on her dispute letters to

the CRAs, e.g. ECF No. 72-11 PageID.1533–35. There is no question that

Defendant was aware of the details of Plaintiff’s disputes via one or both


                                     20
of these avenues. And Plaintiff’s letters provided extensive information

that would be relevant to an investigation of her dispute and that would

lead a person who read and considered her letters to conclude that

Plaintiff’s true complaint was one of identity theft or fraud. A reasonable

jury could find that Defendant’s investigation—merely matching

Plaintiff’s identifying information with the information listed on the

master promissory note and nothing more—was not reasonable given all

the information included in Plaintiff’s letters that would tend to indicate

that she was the victim of identity theft. This a question of fact for the

jury to decide after considering the evidence.

     This is true notwithstanding Plaintiff’s assertion that she was not

claiming identity theft. Indeed, Plaintiff had no direct knowledge that

she had been the victim of identity theft. It is understandable, then, that

she would be hesitant to make such an accusation. Boggio makes clear

that the depth of the investigation required is a sliding scale based on the

information provided by the consumer. Here, Plaintiff provided

voluminous information; the jury should evaluate it and consider

whether the investigation was reasonable in that context.




                                    21
   d. There is no genuine issue of material fact as to whether Defendant
      FedLoan misrepresented information to Plaintiff in a manner
      violating the MRCPA.

      The MRCPA makes it unlawful to misrepresent the “legal status of

a legal action being taken or threatened,” “[t]he legal rights of the creditor

or debtor,” or “that the nonpayment of a debt will result in the debtor’s

arrest or imprisonment, or the seizure, garnishment, attachment, or sale

of the debtor’s property.” Mich. Comp. Laws § 445.252(f). Plaintiff argues

that Defendant’s communication with her misrepresented each of these

matters.

      Defendant’s statements in its letters to Plaintiff were not

misrepresentations. Each statement, detailed in Section I, supra, was

true—Plaintiff does not specifically deny this in her Response to

Defendant’s Motion. The only misrepresentation, if it can be called that,

was that the loans belonged to Plaintiff at all—forming the basis for all

of Defendant’s communications with Plaintiff. Plaintiff has presented no

case law supporting her contention that failing to uncover identity theft

and acting upon the assumption that loans belong to the person listed on

the loan documents constitutes a violation of MRCPA’s prohibition on

misrepresentations. And to the extent that the alleged violation of the


                                     22
MRCPA flows from Defendant’s alleged failure to comply with the FCRA,

that claim is preempted by the FCRA. See 15 U.S.C. § 1681t(b)(1)(F) (“No

requirement or prohibition may be imposed under the laws of any State

with respect to any subject matter regulated under section 1681s-2 of this

title, relating to the responsibilities of persons who furnish information

to consumer reporting agencies . . .”).

      Based on the foregoing, Defendant FedLoan’s Motion for Summary

Judgment is GRANTED as to the MCRPA claim only.

IV.   Conclusion

      For the foregoing reasons, Defendant USDOE’s Motion for

Summary Judgment (ECF No. 71) is GRANTED. This Defendant is

DISMISSED from the case. Defendant FedLoan’s Motion for Summary

Judgment (ECF No. 72) is GRANTED in part and DENIED in part.

      SO ORDERED.

      DATED July 17, 2019.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge



                                    23
